DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

Claims 20-31 are pending and being examined.  Claims 1-19 are canceled.  Claim 20 is amended and claims 21-31 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 21-22 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21 and 28 require the iron oxide surface area to be at least approximately 53.2 m2/g.  Page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 18 of instant specification discloses a surface area of 53.2 m2/g.   “At least approximately 53.2 m2/g” includes values above 53.2 m2/g which would include values above the disclosed ranges such as above 195 m2/g.  Support is not provided for values above 195 m2/g.
Claims 22 and 27 require the iron oxide surface area to be at least approximately 10 m2/g.  Page 14 of instant specification discloses surface area ranges of 195-34 m2/g and 76-16 m2/g; page 17 of instant specification discloses a surface area of 16.5 m2/g.   “At least approximately 10 m2/g” includes values above 10 m2/g which would include values above the disclosed ranges such as above 195 m2/g and values in the range of 10-16 m2/g.  Support is not provided for values above 195 m2/g and values in the range of 10-16 m2/g.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 26 require the nano-sized metal to comprise an iron oxide.  However, iron oxide is not a metal but rather a metal oxide.  For the purpose of examination, the claims will be interpreted such that the reactor comprise at least one nano-sized metal compound and/or oxide wherein the metal compound and/or oxide comprises iron oxide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of Farha et al. (US 2014/0374653 A1) and Qi et al. (US 2015/0126357 A1).
Considering claims 20 and 23-25, Hitachi teaches an apparatus for removing hydrogen sulfide from a gas stream comprising a reactor configured to contacting the gas stream and remove the hydrogen sulfide wherein the reactor comprises metal oxides such as molybdenum oxide, cobalt oxide, or activated carbon (Hitachi, abstract).  Hitachi teaches coconut shell charcoal (i.e., biochar) as the activated carbon (Hitachi, middle of page 2 of description of English translation, “Yashigara charcoal”).  
Hitachi does not explicitly teach the metal is a nano-sized metal.
However, Farha teaches a highly active nano iron catalyst for the absorption/removal of hydrogen sulfide from gaseous steams (Farha, abstract).  Farha teaches the nano-sized particles of stable iron oxide are especially effective at removing hydrogen sulfide from gaseous stream and have a sulfur loading that is greater than 100% by weight of iron (Farha, [0024]).  Farha teaches this catalyst could be used in batch, continuous stirred tank, tubular and packed bed flow reactors, including any type of flow and any type of arrangement (Farha, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal such as iron oxide in Hitachi’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to effectively remove hydrogen sulfide from the gaseous stream with a catalyst known to have a high sulfur loading with a reasonable expectation of success.
Qi teaches nano-sized catalysts which can be used with activated carbon in the removal of hydrogen sulfide include Fe, Co, and Cu among others including any of their combinations (Qi, abstract, [0013]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the reactor to comprise biochar and at least one nano-sized metals (i.e., iron).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because combining equivalents known for the same purpose (i.e., biochar and iron oxide) is prima facie obvious and Qi teaches a nano-sized metal catalyst such as iron oxide loaded onto a carbon support is suitable for the removal of hydrogen sulfide.
Both Hitachi and Farha refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
It should be noted that the claim is directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The recitation “wherein the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The claim requires an apparatus comprising a reactor configured to contact the gas stream and remove H2S wherein the reactor comprises a biochar and at least one nano-sized metal comprising an iron oxide.  The apparatus of Hitachi/Farha/Qi teaches the claimed apparatus; thus the apparatus of Hitachi/Farha/Qi would be capable of being operated such that iron oxide s heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of Farha et al. (US 2014/0374653 A1), Qi et al. (US 2015/0126357 A1), and van Yperen (EP 1447124 A1).
Considering claim 21 and 22
Hitachi, Farha, and Qi are silent regarding the surface area of the iron oxide and do not explicitly teach that it is at least approximately 53.2 m2/g and at least 10 m2/g.
However, van Yperen teaches a way to enhance catalytic activity is to apply the active component in very finely divided form to a catalyst support material, to maximize the catalyst surface area exposed to the reacting gas phase molecules; catalytically active materials are oxides of Ni, Co, Fe, Cu, Ag, Mn, Mo, Cr, Ti, W, V on support materials such as activated carbon, silica, alumina among others (van Yperen, [0038]-[0040], [0060]).  Van Yperen teaches a suitable catalyst is iron oxide with a specific surface area within the range of 2 to 200 m2/g, preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g (van Yperen, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the iron oxide to have a surface area of at least approximately 53.2 m2/g and at least 10 m2/g.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maximize the catalyst surface area exposed to the reacting gas phase molecules and enhance catalytic activity with a reasonable expectation of success.

Claims 26, 29, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of Farha et al. (US 2014/0374653 A1).
Considering claims 26, 29, 30, and 31, Hitachi teaches a method for removing hydrogen sulfide from a gas stream comprising contacting the gas stream with a reactor 
Hitachi does not explicitly teach the metal is a nano-sized metal.
However, Farha teaches a highly active nano iron catalyst for the absorption/removal of hydrogen sulfide from gaseous steams (Farha, abstract).  Farha teaches the nano-sized particles of stable iron oxide are especially effective at removing hydrogen sulfide from gaseous stream and have a sulfur loading that is greater than 100% by weight of iron (Farha, [0024]).  Farha teaches this catalyst could be used in batch, continuous stirred tank, tubular and packed bed flow reactors, including any type of flow and any type of arrangement (Farha, [0026]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal such as iron oxide in Hitachi’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order effectively remove hydrogen sulfide from the gaseous stream with a catalyst known to have a high sulfur loading with a reasonable expectation of success.
Both Hitachi and Farha refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst and the decomposition produces sulfur (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
Hitachi teaches introducing the mixed gas into a catalyst tower composed of metal oxides at a temperature of 80°C to 200°C (Hitachi, claims 1-3).  A prima facie case of obviousness exists because the claimed range of between approximately 190°C and approximately 250°C overlaps the range taught by Hitachi (see MPEP §2144.05(I)).
Hitachi is silent regarding the grams of H2S remove from the gas stream per gram of iron oxide does not explicitly teach 3.87 grams of H2S are removed from the gas stream per gram of iron oxide.
However, Hitachi teaches reaction rate is directly related to temperature (Hitachi, page 2 of English translation).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the reaction temperature such that approximately 3.87 grams of H2S are removed from the gas stream per gram of iron oxide.  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to achieve desired reaction rate and amount of H2S removed from the gas stream per gram or iron oxide with a reasonable expectation of success.
Moreover, Farha teaches the nano-sized iron oxide has a sulfur loading of approximately 287% (Farha, [0044]).  Farha also suggests that the sulfur capacity of the 
Therefore, it would have been obvious to one of ordinary skill in the art, to vary the amount of H2S removed per gram of iron oxide including to within the claimed value of 3.87 grams per gram of iron oxide by varying the temperature and/or GHSV.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired amount of H2S removal per gram of iron oxide with a reasonable expectation of success.

Claims 20-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hitachi (JP 56-033027 A) in view of van Yperen (EP 1447124 A1).
Considering claim 20 and 23-25, Hitachi teaches an apparatus for removing hydrogen sulfide from a gas stream comprising a reactor configured to contacting the gas stream and remove the hydrogen sulfide wherein the reactor comprises metal oxides such as molybdenum oxide, cobalt oxide, or activated carbon (Hitachi, abstract).  Hitachi teaches coconut shell charcoal (i.e., biochar) as the activated carbon (Hitachi, middle of page 2 of description of English translation, “Yashigara charcoal”).  
Hitachi does not explicitly teach the metal is a nano-sized metal such as iron oxide.
However, van Yperen teaches a supported catalyst system for the removal of H2S that allows for stable operation with high and/or varying sulfur compounds, not require additional chemicals to regenerate, and produces a minimum amount of chemical waste (van Yperen, [0049]).  Van Yperen teaches for sufficient catalytic 2S and can be supported on activated carbon.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal such as iron oxide supported on active carbon such as biochar in Hitachi’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to effectively remove hydrogen sulfide from the gaseous stream using a catalyst with sufficient catalytic activity while allowing stable operation with high and/or varying sulfur compounds with a reasonable expectation of success.
Both Hitachi and van Yperen refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
It should be noted that the claim is directed to an apparatus and the manner in which the apparatus is operated does not impart any additional structural limitations to the apparatus.  The recitation “wherein the iron oxide is heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide” is the manner in which the apparatus is operated and does not impart any additional structural limitations to the apparatus.  The claim requires an apparatus comprising a reactor configured to contact the gas stream and remove H2S wherein the reactor comprises a biochar and at least one nano-sized metal comprising an iron oxide.  The apparatus of Hitachi/van Yperen teaches the claimed apparatus; thus the apparatus of Hitachi/van Yperen would be capable of being operated such that iron oxide s heated between approximately 190°C and approximately 250°C to remove approximately 3.86 grams of H2S from the gas stream per gram of iron oxide.
Considering claims 21 and 22, Hitachi is silent regarding the surface area of the iron oxide and do not explicitly teach that it is at least approximately 53.2 m2/g and at least 10 m2/g.
However, van Yperen teaches a way to enhance catalytic activity is to apply the active component in very finely divided form to a catalyst support material, to maximize 2/g, preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g (van Yperen, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for the iron oxide to have a surface area of at least approximately 53.2 m2/g and at least 10 m2/g.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to maximize the catalyst surface area exposed to the reacting gas phase molecules and enhance catalytic activity with a reasonable expectation of success.
Considering claims 26-31, Hitachi teaches a method for removing hydrogen sulfide from a gas stream comprising contacting the gas stream with a reactor configured to remove the hydrogen sulfide wherein the reactor comprises at least one metal oxide (Hitachi, abstract).
Hitachi does not explicitly teach the metal is a nano-sized metal.
However, van Yperen teaches a supported catalyst system for the removal of H2S that allows for stable operation with high and/or varying sulfur compounds, not require additional chemicals to regenerate, and produces a minimum amount of chemical waste (van Yperen, [0049]).  Van Yperen teaches for sufficient catalytic activity the metal oxide should be present in high dispersion on the support; the active species should have a high dispersion, i.e. a small average particle size to ensure a 2S and can be supported on activated carbon.
Van Yperen teaches a way to enhance catalytic activity is to apply the active component in very finely divided form to a catalyst support material, to maximize the catalyst surface area exposed to the reacting gas phase molecules (van Yperen, [0038]-[0040], [0060]).  Van Yperen teaches a suitable catalyst is iron oxide with a specific surface area within the range of 2 to 200 m2/g, preferably 5 to 100 m2/g, more preferably 10 to 60 m2/g (van Yperen, [0065]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a nano-sized metal such as iron oxide with a surface area of at least approximately 10 m2/g and a surface area of at least 53.2 m2
Both Hitachi and van Yperen refer to the metal oxide as a “catalyst”.  Thus, it would be expected that the nano-sized metal acts as a catalyst to remove H2S.
Hitachi teaches the H2S is decomposed on a surface of the catalyst and the decomposition produces sulfur (Hitachi, abstract).  Hitachi teaches sulfides in the gas are converted to a simple substance sulfur in one step (Hitachi, abstract).  Thus, it would be expected that hydrogen would also be generated when H2S is converted to a simple substance sulfur.
Hitachi teaches the sulfur is removed from the reactor by sublimation and a substantial amount of the sulfur does not remain in the reactor by teaching supplying a heating gas to the catalyst tower which evaporates the elemental sulfur deposited on the catalyst surface, the sulfur vapor enters a condenser where it is again precipitated and recovered (Hitachi, last paragraph on page 2 of description of English translation).
Hitachi teaches introducing the mixed gas into a catalyst tower composed of metal oxides at a temperature of 80°C to 200°C (Hitachi, claims 1-3).  A prima facie case of obviousness exists because the claimed range of between approximately 190°C and approximately 250°C overlaps the range taught by Hitachi (see MPEP §2144.05(I)).
Hitachi is silent regarding the grams of H2S removed from the gas stream per gram of iron oxide and does not explicitly teach 3.87 grams of H2S are removed from the gas stream per gram of iron oxide.
However, the combination of Hitachi and van Yperen teaches the claimed nano-sized iron oxide catalyst with the claimed surface area.  Thus, it would be expected that the iron oxide catalyst of Hitachi/Yperen which is nano-sized and has the claimed surface area would also remove approximately 3.87 grams of H2S from the gas stream 2S decomposition occurring on a surface of the catalyst.

Response to Arguments
Applicant’s arguments filed regarding one of ordinary skill in the art at the time of the present invention would not have been motivated to combine Hitachi and Farha have been fully considered but are not persuasive.
In response to applicant’s argument that Hitachi and Farha are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Hitachi and Farha are in the field of applicant’s endeavor and pertinent to the particular problem with which the applicant was concerned.  Applicant, Hitachi, and Farha are all directed to removal of hydrogen sulfide from a gas stream.
Hitachi teaches removal of hydrogen sulfide by passing the gas containing sulfides through a catalyst layer of metal oxide.  Farha teaches a highly active nano iron catalyst for the removal of hydrogen sulfide from gaseous steams (Farha, abstract).  Farha teaches the nano-sized particles of stable iron oxide are especially effective at removing hydrogen sulfide from gaseous stream and have a sulfur loading that is greater than 100% by weight of iron (Farha, [0024]).
Farha clearly teaches removing sulfur compounds form a non-aqueous fluid stream by contacting the fluid stream with an alkaline stabilized iron (II) compound 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734